 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                         UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13    ROMAN SCANLON, on behalf of himself,               Case No. 1:19-cv-00937-LJO-SKO
      the general public, and those similarly situated
14
                         Plaintiff,                      ORDER GRANTING THE PARTIES’
15                                                       STIPULATED REQUEST
             v.
16

17    CURTIS INTERNATIONAL, LTD., and
18    TECHNICOLOR SA, d/b/a Technicolor USA,
      Inc.,
19
                     Defendants.
20    _____________________________________/

21
           Plaintiff filed this case on May 3, 2019 in Merced County Superior Court, and Defendants
22
     removed the case to this court on July 9, 2019. (Docs. 1, 1-4.) On July 10, 2019, the parties filed
23
     a joint stipulation to extend time for Defendants to respond to the complaint by 28 days, pursuant
24
     to Local Rule 144. (Doc. 3.) On August 12, 2019, the parties filed a “Joint Stipulation to Extend
25
     Time to Respond to Complaint by 30 Days” requesting to extend Defendants’ deadline to respond
26
     to the complaint to September 12, 2019. (Doc. 12.)
27

28
 1            Pursuant to the parties’ stipulation, and for good cause shown, the Court GRANTS the
 2   parties’ request. Defendants shall respond to the complaint by no later than September 12, 2019.
 3

 4 IT IS SO ORDERED.

 5
     Dated:     August 13, 2019                                /s/   Sheila K. Oberto            .
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
